DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 9/19/2019. Claims 1-17 are pending.

Priority
	Applicant’s claim for priority from foreign application no. DE102018124296.4 filed 10/2/2018 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/19/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

Claim 16 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
In claim 16, the “means” for “reading”, “providing”, “further processing”, and “providing” are interpreted as error processing circuitry 1013 in Fig 10. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, and similarly claims 15-17, it is unclear what “k-from-n code” is refereeing to. Specifically, it is unclear how “k” is related to “n” states from “n” memory cells. Clarification is required.

Regarding claim 2, it is unclear whether the “code word” of the first valid assignment and the “code word” of the second valid assignment refer to the same code word or different code words. Clarification is required.

Regarding claim 3, it is unclear whether “the code word” refers to “code word” of the first valid assignment or “code word” of the second valid assignment in claim 2. Clarification is required.



Any claims not specifically mentioned are rejected by virtue of their dependency on rejected base claims 1, 15, 16, and 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franceschini et al. (20100281340, pub. Nov. 4, 2010), hereinafter “Franceschini”.

Regarding independent claim 1, Franceschini discloses:
A method for compensating for a read error, comprising: 
reading each of n states from n memory cells of a memory, respectively, in a time domain (see Franceschini, Fig 1 blocks 102 and 112, par. [0025]: the write address is a page address and the write data is a page of data (e.g., 4K bits), and the codeword is written to the memory at the write address, and see Fig 4 blocks 402 and 404, par. [0037]: a read address is received (e.g., at a memory controller) and at block 404 a codeword stored at the read address is retrieved from memory 206), if the n states do not form a code word of a k-from-n code, providing a plurality of states from the n states, which were determined within a reading window, with a first valid assignment and feeding the provided plurality of states from the n states to an error processing stage (see Franceschini, Fig 5, par. [0038]: The data is then read from the memory 206 by the memory read process 504.  The codeword read from the memory 206 is input to the error correction decoder 506 which uses a decoding process corresponding to the ECC code index corresponding to the page address (i.e., the read address) in the RAM code table 204.  Depending on the page status (E/C/U), the output of the error correction decoder 506 is appropriately routed, where if the read status of the page is E (endurance coded), the data is routed to an endurance decoder 510, then to the data de-compressor 508, and then finally output by the memory controller 502 as the read data), 
if the error processing does not indicate an error, processing the n states with the first valid assignment (see Franceschini, Fig 5, par. [0038]: if the read status of the page is E (endurance coded), the data is routed to an endurance decoder 510, then to the data de-compressor 508, and then finally output by the memory controller 502 as the read data), and 
if the error processing indicates an error, providing the plurality of states of the plurality of n states that were determined within the reading window with a second valid assignment and processing the n states with the second valid assignment (see Franceschini, Fig 9, par. [0051]: The original codeword written to memory is denoted by the vector v, which, in this example, is corrupted by an error vector e, such that upon reading, the received word is v+e.  This is input to an ECC decoder 902.  The ECC decoder 902 attempts to find an error pattern e such that H(v+e)=He.  If the ECC decoder 902 succeeds (assuming no miscorrection happens), then it finds v by calculating it from v+e and e. The result of the decoding, v, is passed to a compute metadata block 904 which computes the metadata vector m=Hv.  The result of the metadata computation, m, is passed to a metadata interpreter block 906 that interprets the metadata so as to recover the endurance code and compression parameters, as well as the position of the processed data symbols).

Regarding claim 2, Franceschini further discloses wherein the first valid assignment is a code word (see Franceschini, Fig 5, par. [0038]: if the read status of the page is E (endurance coded), the data is routed to an endurance decoder 510, then to the data de-compressor 508, and then finally output by the memory controller 502 as the read data) and the second valid assignment is a code word (see Franceschini, Fig 9, par. [0051]: The result of the metadata computation, m, is passed to a metadata interpreter block 906 that interprets the metadata so as to recover the endurance code and compression parameters, as well as the position of the processed data symbols).

Regarding claim 3, Franceschini further discloses wherein the code word is further processed if the n states are a code word from the k-from-n code (see Franceschini, Fig 1 blocks 102 and 112, par. [0025]: the write address is a page address and the write data is a page of data (e.g., 4K bits), and the codeword is written to the memory at the write address, and see Fig 5, par. [0038]: if the read status of the page is E (endurance coded), the data is routed to an endurance decoder 510, then to the data de-compressor 508, and then finally output by the memory controller 502 as the read data).

Regarding claim 4, Franceschini further discloses wherein the memory cells are read in groups of n memory cells (see Franceschini, Fig 1 blocks 102 and 112, par. [0025]: the write address is a page address and the write data is a page of data (e.g., 4K bits), and the codeword is written to the memory at the write address, and see Fig 4 blocks 402 and 404, par. [0037]: a read address is received (e.g., at a memory controller) and at block 404 a codeword stored at the read address is retrieved from memory 206).

Regarding claim 12, Franceschini further discloses wherein the error processing comprises an error detection and/or error correction (see Franceschini, Fig 9, par. [0051]: The original codeword written to memory is denoted by the vector v, which, in this example, is corrupted by an error vector e, such that upon reading, the received word is v+e.  This is input to an ECC decoder 902.  The ECC decoder 902 attempts to find an error pattern e such that H(v+e)=He.  If the ECC decoder 902 succeeds (assuming no miscorrection happens), then it finds v by calculating it from v+e and e).

a processing circuit functionally coupled between the memory and an error processing circuit, which is coupled to a system bus (see Franceschini, Fig 2 and Fig 5, par. [0026]: The memory controller 202 depicted in FIG. 2 combines data compression and endurance coding in order to write to a non-volatile memory, and see Fig 4, par. [0037]: At block 402, a read address is received (e.g., at a memory controller) and at block 404 a codeword stored at the read address is retrieved from memory 206.  An ECC decoder is applied to the codeword at block 406).

Regarding claim 14, Franceschini further discloses wherein the memory comprises at least one of the following memories: floating-gate-cells; PCRAM, RRAM, MRAM, MONOS components, nanocrystal cells, and ROM (see Franceschini, Fig 2 and Fig 5, par. [0034]: the memory 206 may be a flash memory where the placement of the floating-gate voltage levels is programmable).

Regarding independent claim 15, Franceschini discloses:
A device for compensating for a read error, which comprises a processing circuit operably coupled to a memory (see Franceschini, Fig 2 and Fig 5, par. [0026]: The memory controller 202 depicted in FIG. 2 combines data compression and endurance coding in order to write to a non-volatile memory), wherein the processing circuit is configured to: 
read each of n states from n memory cells of a memory, respectively, in a time domain (see Franceschini, Fig 1 blocks 102 and 112, par. [0025]: the write address is a page address and the write data is a page of data (e.g., 4K bits), and the codeword is written to the memory at the write address, and see Fig 4 blocks 402 and 404, par. [0037]: a read address is received (e.g., at a memory controller) and at block 404 a codeword stored at the read address is retrieved from memory 206), if the n states do not form a code word of a k-from-n code, providing a plurality of states from the n states, which were determined within a reading window, with a first valid assignment and feeding the provided plurality of states from the n states to an error processing stage (see Franceschini, Fig 5, par. [0038]: The data is then read from the memory 206 by the memory read process 504.  The codeword read from the memory 206 is input to the error correction decoder 506 which uses a decoding process corresponding to the ECC code index corresponding to the page address (i.e., the read address) in the RAM code table 204.  Depending on the page status (E/C/U), the output of the error correction decoder 506 is appropriately routed, where if the read status of the page is E (endurance coded), the data is routed to an endurance decoder 510, then to the data de-compressor 508, and then finally output by the memory controller 502 as the read data), 
if the error processing does not indicate an error, processing the n states with the first valid assignment (see Franceschini, Fig 5, par. [0038]: if the read status of the page is E (endurance coded), the data is routed to an endurance decoder 510, then to the data de-compressor 508, and then finally output by the memory controller 502 as the read data), and 
if the error processing indicates an error, providing the plurality of states of the plurality of n states that were determined within the reading window with a second valid assignment and processing the n states with the second valid assignment (see Franceschini, Fig 9, par. [0051]: The original codeword written to memory is denoted by the vector v, which, in this example, is corrupted by an error vector e, such that upon reading, the received word is v+e.  This is input to an ECC decoder 902.  The ECC decoder 902 attempts to find an error pattern e such that H(v+e)=He.  If the ECC decoder 902 succeeds (assuming no miscorrection happens), then it finds v by calculating it from v+e and e. The result of the decoding, v, is passed to a compute metadata block 904 which computes the metadata vector m=Hv.  The result of the metadata computation, m, is passed to a metadata interpreter block 906 that interprets the metadata so as to recover the endurance code and compression parameters, as well as the position of the processed data symbols).

Regarding independent claim 16, Franceschini discloses:
A device for compensating for a read error (see Franceschini, Fig 2 and Fig 5), comprising: 
means for reading each of n states from memory cells of a memory, the states being read in a time domain (see Franceschini, Fig 1 blocks 102 and 112, par. [0025]: the write address is a page address and the write data is a page of data (e.g., 4K bits), and the codeword is written to the memory at the write address, and see Fig 4 blocks 402 and 404, par. [0037]: a read address is received (e.g., at a memory controller) and at block 404 a codeword stored at the read address is retrieved from memory 206), means for providing a plurality of states from the n states, which were determined within a reading window, with a first valid assignment and feeding them to an error processing stage if the n states do not form a code word of a k-from-n code (see Franceschini, Fig 5, par. [0038]: The data is then read from the memory 206 by the memory read process 504.  The codeword read from the memory 206 is input to the error correction decoder 506 which uses a decoding process corresponding to the ECC code index corresponding to the page address (i.e., the read address) in the RAM code table 204.  Depending on the page status (E/C/U), the output of the error correction decoder 506 is appropriately routed, where if the read status of the page is E (endurance coded), the data is routed to an endurance decoder 510, then to the data de-compressor 508, and then finally output by the memory controller 502 as the read data), 30INFAP644US 2017P50836US 
means for further processing the n states with the first valid assignment if the error processing does not indicate an error (see Franceschini, Fig 5, par. [0038]: if the read status of the page is E (endurance coded), the data is routed to an endurance decoder 510, then to the data de-compressor 508, and then finally output by the memory controller 502 as the read data), 
means for providing the plurality of states that were determined within the reading window with a second valid assignment and for further processing the n states with the second valid assignment if the error processing indicates an error (see Franceschini, Fig 9, par. [0051]: The original codeword written to memory is denoted by the vector v, which, in this example, is corrupted by an error vector e, such that upon reading, the received word is v+e.  This is input to an ECC decoder 902.  The ECC decoder 902 attempts to find an error pattern e such that H(v+e)=He.  If the ECC decoder 902 succeeds (assuming no miscorrection happens), then it finds v by calculating it from v+e and e. The result of the decoding, v, is passed to a compute metadata block 904 which computes the metadata vector m=Hv.  The result of the metadata computation, m, is passed to a metadata interpreter block 906 that interprets the metadata so as to recover the endurance code and compression parameters, as well as the position of the processed data symbols).

Regarding independent claim 17, Franceschini discloses:
A non-transitory computer-readable storage medium comprising instructions that when executed by a processor circuit cause the processor circuit to be configured to (see Franceschini, par. [0067]: embodiments of the invention may be embodied in the form of computer-implemented processes and apparatuses for practicing those processes.  Embodiments of the invention may also be embodied in the form of computer program code containing instructions embodied in any computer-readable storage medium. When implemented on a general-purpose microprocessor, the computer program code segments configure the microprocessor to create specific logic circuits): 
read each of n states from n memory cells of a memory, respectively, in a time domain (see Franceschini, Fig 1 blocks 102 and 112, par. [0025]: the write address is a page address and the write data is a page of data (e.g., 4K bits), and the codeword is written to the memory at the write address, and see Fig 4 blocks 402 and 404, par. [0037]: a read address is received (e.g., at a memory controller) and at block 404 a codeword stored at the read address is retrieved from memory 206), if the n states do not form a code word of a k-from-n code, providing a plurality of states from the n states, which were determined within a reading window, with a first valid assignment and feeding the provided plurality of states from the n states to an error processing stage (see Franceschini, Fig 5, par. [0038]: The data is then read from the memory 206 by the memory read process 504.  The codeword read from the memory 206 is input to the error correction decoder 506 which uses a decoding process corresponding to the ECC code index corresponding to the page address (i.e., the read address) in the RAM code table 204.  Depending on the page status (E/C/U), the output of the error correction decoder 506 is appropriately routed, where if the read status of the page is E (endurance coded), the data is routed to an endurance decoder 510, then to the data de-compressor 508, and then finally output by the memory controller 502 as the read data), 
if the error processing does not indicate an error, processing the n states with the first valid assignment (see Franceschini, Fig 5, par. [0038]: if the read status of the page is E (endurance coded), the data is routed to an endurance decoder 510, then to the data de-compressor 508, and then finally output by the memory controller 502 as the read data), and 
if the error processing indicates an error, providing the plurality of states of the plurality of n states that were determined within the reading window with a second valid assignment and processing the n states with the second valid assignment (see Franceschini, Fig 9, par. [0051]: The original codeword written to memory is denoted by the vector v, which, in this example, is corrupted by an error vector e, such that upon reading, the received word is v+e.  This is input to an ECC decoder 902.  The ECC decoder 902 attempts to find an error pattern e such that H(v+e)=He.  If the ECC decoder 902 succeeds (assuming no miscorrection happens), then it finds v by calculating it from v+e and e. The result of the decoding, v, is passed to a compute metadata block 904 which computes the metadata vector m=Hv.  The result of the metadata computation, m, is passed to a metadata interpreter block 906 that interprets the metadata so as to recover the endurance code and compression parameters, as well as the position of the processed data symbols).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franceschini (20100281340, pub. Nov. 4, 2010), in view of Loibl et al. (20150243333, pub. Aug. 27, 2015), hereinafter “Loibl”.

Regarding claim 5, Franceschini discloses all the claimed limitations as set forth in the rejection of claim 1 above.

Franceschini does not disclose wherein the memory cells are complementary memory cells of a complementary memory.

However, Loibl discloses wherein the memory cells are complementary memory cells of a complementary memory (see Loibl, Fig 1, par. [0013]: two associated NVM cells of a memory may store complementary information, i.e., they have opposite states.  In a common complement cell, only a bit that has complementary cell states can be successfully decoded, i.e., one of the two cells of a cell pair has to be in the written state and the other cell has to be in the erased state to allow for successful data decoding, and see par. [0001]: Embodiments of the present disclosure relate to a detection of a state of a cell structure, wherein the cell structure comprises several memory cells, in particular complement memory cells of a differential read memory).

Franceschini and Loibl are analogous arts, because they are about memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Franceschini, with the feature of Loibl as described above, with the motivation to overcome significant overall cell overhead, as disclosed by Loibl in par. [0016].

Regarding claim 6, Franceschini discloses all the claimed limitations as set forth in the rejection of claim 1 above.

Franceschini does not disclose wherein the states are defined in the time domain by determining a number of k fastest states.

However, Loibl discloses wherein the states are defined in the time domain by determining a number of k fastest states (see Loibl, par. [0026]: A current of a memory cell is transformed into the time domain, and see par. [0028]: A logic 209 determines when the first two "0" values have been detected (it "catches the fastest two `0` values"), then freezes the latches 205 to 208 via a hold signal 210).

Franceschini and Loibl are analogous arts, because they are about memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Franceschini, with the feature of Loibl as described above, with the motivation to overcome significant overall cell overhead, as disclosed by Loibl in par. [0016].

Regarding claim 7, the combination of Franceschini and Loibl further discloses wherein the fastest states are 0-states (see Loibl, par. [0028]: A logic 209 determines when the first two "0" values have been detected (it "catches the fastest two `0` values"), then freezes the latches 205 to 208 via a hold signal 210).

Regarding claim 8, the combination of Franceschini and Loibl further discloses wherein the n states are not a code word of the k-from-n code, if at least one other fastest state is determined for the k-th fastest state during the reading window (see Loibl, par. [0029]: After each reset of the cell structure (in the example shown in FIG. 2 the cell structure comprises four memory cells C_0 to C_3), the logic 209 detects the first two "0" values in the memory cells, then freezes the latches 205 to 208.  Hence, the outputs of the latches 205 to 208 show two "0" values and two "1" values).

Regarding claim 9, the combination of Franceschini and Loibl further discloses wherein: 
for k=3 the k fastest and the k-1 fastest states are determined (see Loibl, par. [0028]: A logic 209 determines when the first two "0" values have been detected (it "catches the fastest two `0` values", and see Fig 3, 2nd Row: Number of Zeroes is 3),
for k=4 the k fastest, the k-1 fastest, the k-2 fastest states are determined, or
for k=5 the k fastest, the k-1 fastest, the k-2 fastest and the k-3 fastest states are determined.

Regarding claim 10, the combination of Franceschini and Loibl further discloses wherein the k fastest and the k-1 fastest states are determined determined (see Loibl, par. [0028]: A logic 209 determines when the first two "0" values have been detected (it "catches the fastest two `0` values").

setting the remaining states, which do not belong to the k fastest states to a state differing from the k fastest states (see Loibl, par. [0029]: After each reset of the cell structure (in the example shown in FIG. 2 the cell structure comprises four memory cells C_0 to C_3), the logic 209 detects the first two "0" values in the memory cells, then freezes the latches 205 to 208.  Hence, the outputs of the latches 205 to 208 show two "0" values and two "1" values).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Muralimanohar et al. (20170199786, pub. Jul. 13, 2017) discloses error detection and correction for data in crossbar memory arrays, where a crossbar memory array  may be integrated into a Complimentary Metal-Oxide-Semiconductor (CMOS) circuit.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAZZAD HOSSAIN/Examiner, Art Unit 2111
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111